Citation Nr: 1643159	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran was provided a VA examination in March 2011.  A right ear hearing loss disability as defined by VA as per 38 C.F.R. § 3.385 was not shown; a negative nexus opinion regarding the Veteran's left ear hearing loss was provided.  In providing a negative nexus opinion, the examiner noted that the Veteran had hearing with normal limits bilaterally during service.  The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  In this case, all of the Veteran's service examinations are prior to October 31, 1967.  It is unclear whether the examiner converted the auditory threshold values from the Veteran's service examinations from ASA units to ISO units in rendering their opinion.  In most cases, failure to add the conversion factor results in an underestimation of the extent of any hearing loss on examinations prior to 1967.  Consequently, the Board concludes that a remand is necessary to obtain an addendum medical opinion.
In remanding this claim, the Board acknowledges that obtaining an addendum opinion will not change the examination findings showing that the Veteran's right ear hearing loss does not currently meet VA's definition of a hearing loss disability.  However, as the Board's remand includes obtaining updated VA treatment records, such might be relevant to the Veteran's right ear.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Charleston VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the March 2011 VA audiology examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of diagnosed hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's hearing loss had its onset in service or is related to the Veteran's military service.  

The examiner must convert in-service audiometric findings from ASA to ISO units and acknowledge and discuss any threshold shifts in the Veteran's hearing acuity during service and state whether such represents a causal relationship between any current hearing loss disability and his military service and noise exposure therein. 

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the opinion report complies with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




